MEMORANDUM***
Marineh Karapetian and her son, Arman Karapeti Soultanian, natives and citizens of Armenia, petition for review from the Board of Immigration Appeals’ summary affirmance without opinion of an immigration judge’s (“IJ”) denial of their application for asylum, and withholding of removal. We have jurisdiction pursuant to 8 *957U.S.C. § 1252. Reviewing for substantial evidence, see Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000), we deny the petition for review.
The record supports the IJ’s determination that the events Karapetian experienced were not “on account of’ an enumerated ground. See Sangha v. INS, 103 F.3d 1482, 1488-91 (9th Cir.1997). While the trial of the minister of education might have been politically motivated, Karapetian testified that government agents detained her in order to elicit false testimony, not because of her political opinion, real or imputed. See Kozulin v. INS, 218 F.3d 1112, 1116 (9th Cir.2000) (holding that the “presence of some political element does not require the conclusion that ... maltreatment was on account of political opinion”). Karapetian’s reliance on our decisions in Grava v. INS, 205 F.3d 1177, 1181 (9th Cir.2000) and Hasan v. Ashcroft, 380 F.3d 1114, 1121 (9th Cir.2004) is misplaced. In both of those cases, government officials retaliated against the petitioners for exposing political corruption. See Grava, 205 F.3d at 1180; Hasan, 380 F.3d at 1117-18. Accordingly, Karapetian failed to establish eligibility for asylum or withholding of removal. See Belayneh v. INS, 213 F.3d 488, 491 (9th Cir.2000).
PETITION FOR REVIEW’ DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.